NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1184-15T4

STATE OF NEW JERSEY,

              Plaintiff-Respondent,

v.

VERNON L. SIMMONS,

          Defendant-Appellant.
________________________________

              Submitted July 6, 2017 – Decided July 19, 2017

              Before Judges Yannotti and Haas.

              On appeal from Superior Court of New Jersey,
              Law Division, Burlington County, Indictment
              No. 84-05-0329.

              Vernon L. Simmons, appellant pro se.

              Scott   A.    Coffina,    Burlington   County
              Prosecutor, attorney for respondent (Jennifer
              B. Paszkiewicz, of counsel and on the brief).

PER CURIAM

        Defendant Vernon L. Simmons appeals from amended judgments

of conviction (JOC) entered by the Law Division on March 25, 2015

and September 30, 2015, which corrected errors in the original JOC

dated February 22, 1985.          We affirm.
     Following a seven-day trial, a jury convicted defendant of

two counts of first-degree murder, N.J.S.A. 2C:11-3(a)(1) and (2)

(counts one and two),1 and unlawful possession of a handgun,

N.J.S.A. 2C:39-5(b) (count three).           State v. Simmons, No. A-3370-

84 (App. Div. January 23, 1987) (slip op. at 1), certif. denied,

107 N.J. 628 (1987).         The trial court sentenced defendant to

concurrent life terms on counts one and two, with a thirty-year

period of parole ineligibility on each count, and to a five-year

concurrent term on count three.            Id. at 1-2.

     On direct appeal, we affirmed defendant's convictions.                    Id.

at 4.    However, we held that defendant's two murder convictions

should   have   been    merged   by   the    trial   court   at   the   time    of

sentencing.     Ibid.     Therefore, we merged the two convictions,

vacated "the concurrent term imposed for [the] second murder

conviction[,]" and "remanded for correction of the [JOC]."                 Ibid.

In all other respects, we affirmed defendant's sentence.2


1
  There was only one victim.    The indictment charged defendant
with purposely causing the victim's death or serious bodily injury
resulting in death under count one, and with knowingly causing the
victim's death or serious bodily injury resulting in death under
count two.
2
  Over the course of the next twenty-six years, defendant filed
four unsuccessful petitions for post-conviction relief in our
state courts. See State v. Simmons, No. A-3489-09 (App. Div. May
19, 2011) (slip op. at 3-5) (summarizing the petitions), certif.
denied, 209 N.J. 596 (2012).      Defendant also filed several


                                       2                                 A-1184-15T4
       Unfortunately, the trial court did not issue a corrected JOC.

However, as a result of a request for clarification from the Parole

Board regarding the merger of counts one and two in connection

with defendant's first application for parole, a trial judge

reviewed our January 23, 1987 decision on defendant's direct

appeal, and issued an amended JOC on March 25, 2015.   In pertinent

part, the amended JOC stated:

            The [JOC] and Order for Commitment dated
            February 22, 1985 remains in FULL FORCE and
            EFFECT except for the following correction:

            1.   Per Appellate Decision from January 23,
            1987, Counts 1 and 2 are merged and the
            concurrent term imposed for a second murder
            conviction is vacated.

       However, under the heading "Total Custodial Term" at the

bottom of the first page of the JOC, the trial court mistakenly

wrote "030 Years 00 Months 000 Days[.]"      This entry was plainly

incorrect because defendant had been sentenced to a life term,

with a thirty-year period of parole ineligibility, and not to a

thirty-year term as now reflected in the March 25, 2015 amended

JOC.




unsuccessful petitions for a writ of habeas corpus in the federal
courts.   See Simmons v. Lagana, Civ. No. 12-2237 (RBK) (D.N.J.
August 26, 2013) (slip op. at 1-6) (summarizing the petitions).


                                  3                          A-1184-15T4
      Subsequently, this error was brought to the trial judge's

attention and, on September 30, 2015, the judge entered a new

corrected    JOC.     In pertinent part, this JOC stated:

            The Judgment[s] of Conviction[] and Orders for
            Commitment dated February 22, 1985 and [March
            25, 2015] remain[] in full force and effect
            except for the following correction:

            1.   The original sentence should have read –
            the Defendant is sentenced to life in prison;
            30 years without parole.   This sentence has
            not changed per the Decision of the Appellate
            Division.

      Following the entry of the new JOC, defendant filed his

current appeal.        Defendant contends that once the trial court

issued the March 25, 2015 amended JOC mistakenly stating that his

total term was thirty years, rather than life in prison with thirty

years of parole ineligibility, the court was barred from correcting

this error and he should have been released from prison because

he   had   served   thirty   years   of   his   sentence.   Specifically,

defendant contends:

            POINT 1

            SENTENCE OF SEPTEMBER 30, 2015 WAS ILLEGAL AND
            NOT IMPOSED ACCORDING TO LAW IN VIOLATION OF
            STATE LAW AND DEFENDANT'S DUE PROCESS RIGHTS
            UNDER   STATE    &   FEDERAL    CONSTITUTIONS.
            THEREFORE IT MUST BE THROWN-OUT AND AMENDED
            SENTENCE OF MARCH 25, 2015 REINSTATED WITH THE
            IMMEDIATE RELEASE OF DEFEN[D]ANT.




                                      4                           A-1184-15T4
    Having considered defendant's contentions in light of the

record and the applicable law, we conclude that that they are

without    sufficient   merit   to   warrant   discussion   in    a   written

opinion.    R. 2:11-3(e)(2).    We add the following brief comments.

    Over fifty years ago, our Supreme Court held that errors in

sentencing a defendant may be corrected under Rule 1:13-1 without

violating    the   protection   against   double   jeopardy.       State     v.

Matlack, 49 N.J. 491, 501-02, cert. denied, 389 U.S.             1009, 88 S.

Ct. 572, 19 L. Ed. 2d 606 (1967).         Rule 1:13-1 provides:

                 Clerical mistakes in judgments, orders or
            other parts of the record and errors therein
            arising from oversight and omission may at any
            time be corrected by the court on its own
            initiative on the motion of any party, and on
            such notice and terms as the court directs,
            notwithstanding the pendency of an appeal.

    Here, the March 25, 2015 amended JOC was clearly incorrect

because, as specifically held in our decision on direct appeal,

defendant was sentenced to life in prison, with a thirty-year

period of parole ineligibility, and not to a thirty-year term as

reflected in the amended JOC.        Contrary to defendant's argument,

the trial court was not barred from correcting this mistake.                 As

the Court stated in Matlack:

            No fundamental right of [a] defendant will be
            violated if an inadvertent clerical-type error
            is corrected, and he [or she] receives the
            sentence which the trial judge intended him
            [or her] to receive. The protection against

                                      5                               A-1184-15T4
         double jeopardy bars double punishment for the
         same   conviction,   but  does   not   prevent
         correction of a clerical error so that the
         sentence actually intended by the initial
         exercise of judicial discretion may be given
         a defendant.     The Constitution does not
         prevent correction of inadvertent errors in
         sentencing.

         [Matlack, supra, 49 N.J. at 502.]

    Thus, the trial court properly corrected the error in the

March 25, 2015 JOC by issuing the September 30, 2015 JOC, which

set forth defendant's proper sentence.   R. 1:13-1.

    Affirmed.




                               6                          A-1184-15T4